         Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
LOUISETTE GEISS et al., individually and on behalf of all
others similarly situated,

                                            Plaintiffs,                   Civil Action No. 17-cv-09554 (AKH)

                 v.

THE WEINSTEIN COMPANY HOLDINGS, LLC, et al.,

                                              Defendants.
----------------------------------------------------------------------X
JILL DOE, individually and on behalf of all others similarly
situated,

                                            Plaintiffs,                    Civil Action No. 17-cv-3430 (AKH)

                 v.

THE WEINSTEIN COMPANY HOLDINGS, LLC, et al.,

                                              Defendants.
----------------------------------------------------------------------X




                         OBJECTIONS TO PRELIMINARY APPROVAL
                          OF THE PROPOSED CLASS SETTLEMENT




                                                              MERSON LAW, PLLC

                                                              Jordan K. Merson

                                                              Attorneys for Objectors Jane Doe I, Jane
                                                              Doe II, Jane Doe III and Jane Doe IV
         Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 2 of 26




                                 TABLE OF CONTENTS

TABLE OF AUTHORITIES……………………………………………………………...ii

PRELIMINARY STATEMENT…………………………………………………….........1

FACTS FOR THIS MOTION/OBJECTORS’ STATEMENT OF INTEREST…………..3

THE PROPOSED SETTLEMENT AGREEMENT……………………………………....5

LEGAL ARGUMENT…………………………………………………………………….7

  I.       STANDARD FOR COURT APPROVAL OF A PROPOSED
           SETTLEMENT…………………………………………………………...........7

  II.      THE PROPOSED SETTLEMENT SHOULD NOT BE APPROVED
           BECAUSE IT IS GROSSLY UNFAIR, UNREASONABLE AND
           INADEQUATE TO THE SEXUAL ABUSE VICTIMS OF HARVEY
           WEINSTEIN……………………………………………………………….....10

  III.     THE PROPOSED SETTLEMENT SHOULD NOT BE APPROVED
           BECAUSE IT VIOLATES THE LAW OF THE SUPREME COURT AND
           NEW YORK LAW…………..............................................................………..14

  IV.      THE PROPOSED SETTLEMENT ALSO SHOULD NOT BE APPROVED
           BECAUSE IT IS PREMATURE AND REQUIRES DISCOVERY TO
           DETERMINE ITS ADEQUACY……………………...............................….. 17

CONCLUSION…………………………………………………………………………..21




                                               i
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 3 of 26




                            TABLE OF AUTHORITIES

Cases

Amchem Products, Inc. v. Windsor,
521 U.S. 591 (1997) …………………………………………………………………………….. 20

Baffa v. Donaldson,
222 F.3d 52 (2d Cir. 2000) …………………………………………………………………….....19

Bailey v. Patterson,
369 U.S. 31 (1962) …………………………………………………………………………….....20

Bernstein v. 655 Realty Co., Goodman Mgmt. Co.,
1985 WL 351193 (N.Y. Sup.) ………………………………………………………….………...12

Cabrera v. New York Apple Tours, Inc.,
N.Y. County Index No. 109513/1998 …………………………………………………………....12

Chateau de Ville Prod., Inc. v. Tams–Witmark Music Library, Inc.,
586 F.2d 962 (2d Cir.1978) ……………………………………………………………………....17

Chi v. Univ. of S. California,
No. 2:18 Civ. 04258, 2019 WL 3064457 (C.D. Cal. Apr. 18, 2019) ………………………….......11

City of Detroit v. Grinnell Corp.,
495 F.2d 448 (2d Cir.1974) …………………………………………………………………..........9

Doe v. City of Harvey,
No. 12 CV 1094, 2014 WL 4724381 (E.D. Ill. Sept. 22, 2014) ………………………………......21

Comcast Corp. v. Behrend,
133 S.Ct. 1426 (2013) …………………………………………………………………………....20

Cotter v. Lyft, Inc.,
193 F. Supp. 3d 1030 (N.D. Cal. 2016) ………………………………………………………...8, 9

County of Suffolk v. Long Island Lighting,
907 F.2d 1295 (2d Cir.1990) …………………………………………………………………....7, 8

D’Amato v. Deutsche Bank,
236 F.3d 78 (2d Cir. 2001) …………………………………………………………….........7, 8, 17

Denney v. Deutsche Bank AG,
443 F.3d 253 (2d Cir. 2006) ……………………………………………………………….......8, 20




                                        ii
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 4 of 26




Garzilli v. Howard Johnson’s Motor Lodges, Inc.,
419 F.Supp. 1210 (E.D.N.Y. 1976) ……………………………………………………………....12

Gloria G v. Mount Vernon,
Westchester Cty. Index No. 70026/2012 ………………………………………………………...12

Hansberry v. Lee,
311 U.S. 32 (1940) …………………………………………………………………………….....19

Hecht v. United Collection Bureau, Inc.,
691 F.3d 218 (2d Cir. 2012) ……………………………………………………………………...16

Industries Shareholder Litigation v. Colt Industries Inc.,
77 N.Y.2d 185 (N.Y. Ct. App.1991) …………………………………………………………......16

In re Roundup Prod. Liab. Litig.,
No. 16 MD 02741 (VC), 2020 WL 3723305 (N.D. Cal. July 6, 2020) ………………..........8, 9, 11

Irvin v. Harris,
944 F.3d 63(2d Cir. 2019) …………………………………………………………………..........19

Ituah, et al., v. Austin State Hospital, et al.,
No. A-18-CV-11-RP, 2020 WL 354949 (W.D. Tex. Jan. 3, 2020) ……………………………....20

Jiannaras v. Alfant,
27 N.Y.3d 349 (N.Y. Ct. App. 2016) ………………………………………………………….....16

Joel A. v. Giuliani,
218 F.3d 132 (2d Cir. 2000) ………………………………………………………...………..........7

Malchman v. Davis,
706 F.2d 426 (2d Cir. 1983) ……………………………………………………..…………….......7

Marisol A. v. Giuliani,
126 F.3d 372 (2d Cir.1997) ……………………………………………………………………....19

McCormack v. Cambria Home Remodeling Corporation,
1985 WL 352653 (N.Y. Sup.) …………………………………………………………………....12

Nat’l Super Spuds, Inc. v. N.Y. Mercantile Exch.,
660 F.2d 9 (2d Cir. 1981) ………………………………………………………………………...20

Ortiz v. Fibreboard Corp.,
527 U.S. 815 (1999) …………………………………………………………………….....2, 14, 15




                                          iii
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 5 of 26




Phillips Petroleum Co. v. Shutts,
472 U.S. 797 (1985) ……………………………………………………………………………...15

Plaintiff Restaurant Bartender and Alleged Sexual Abuse Victim v. Defendant Owner of
Restaurant,
2015 NY Jury Verdicts Review LEXIS 151 …………………………………………………......12

Plummer v. Chemical Bank,
668 F.2d 654 (2d Cir.1982) ……………………………………………………………………......7

Robertson v. National Basketball Ass'n,
556 F.2d 682 (2d Cir.1977) …………………………………………………………………..........9

Ross v. Bernhard,
396 U.S. 531 (1970) …………………………………………………………………………...2, 14

Splawn v. Lextaj Corp.,
197 A.D.2d 479 (1st Dept. 1993) ………………………………………………………………...13

Thompson v. Steuben Realty Corp.,
820 N.Y.S.2d 285 (2nd Dept. 2006) ………………………………………………………...........12

Wal-Mart Stores, Inc. v. Dukes,
564 U.S. 338 (2011) ………………………………………………………………..….....16, 19, 20

Weinberger v. Kendrick,
698 F.2d 61 (2d Cir.1982) ……………..………………………………………………………......8

Statutes

Federal Rule of Civil Procedure 23 ……………………………………………………………......2

Federal Rule of Civil Procedure 23(a) ………………………………………………..........2, 18, 19

Federal Rule of Civil Procedure 23(b) …………………………………………………….......2, 18

Federal Rule of Civil Procedure 23(e) ……………………………………………………….....7, 9

Federal Rule of Civil Procedure 53(f) ………………………………………………………........10

Other Authorities

Hannah Thomas-Peter, Harvey Weinstein 'could have targeted nearly 1,000 women', lawyer says,
Sky News (Nov. 2, 2018, 11:30 PM), https://news.sky.com/story/harvey-weinstein-could-have-
targeted-nearly-1-000-women-lawyer-says-11543053 ………………………………….............13




                                             iv
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 6 of 26




       Plaintiffs Jane Doe I, Jane Doe II, Jane Doe III and Jane Doe IV, by and through their

undersigned counsel, Merson Law, PLLC, submit this memorandum in opposition to the Motion

for Preliminary Approval of a Class Action Settlement.

                                PRELIMINARY STATEMENT

       These four sexual assault victims of Harvey Weinstein strenuously, vociferously and

wholly object to the proposed “settlement” for the proposed “class”. The proposed settlement can

cause women who were raped, forced to perform oral sex or otherwise sexually abused by Harvey

Weinstein to receive zero compensation for what they have endured.

       Specifically, it is unknown how many women are in this “class”, though according to the

proponent of this settlement, there could be “a thousand” victims. This would result in five-figure

recoveries on average for these women. Such a de minimis recovery for women who have been

so severely injured and will have lifelong pain and suffering cannot under any assessment, and

certainly not a reasonable one, be deemed to be fair nor provide adequate compensation. But it is

even worse than that. The proposed settlement explicitly provides that non-governmental liens are

not resolved, and each victim is on her own to resolve the liens. (See proposed Agreement at pp.

35, 44). As such, after being awarded a small five figure settlement, the entire amount could then

be reduced to nothing by a non-governmental lien. This proposed settlement would likely result

in some victims of sexual abuse by Harvey Weinstein receiving zero - not one cent -- for all that

they have endured.

       Even at this preliminary approval stage, the proposed settlement is so flawed that the parties

should not expend any further time and resources on it. The proposed settlement is in direct and

complete contravention to the law of the Supreme Court of the United States, it violates the Federal

Rules of Civil Procedure, New York State law and it would eradicate the constitutional and other



                                                 1
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 7 of 26




rights of the women who were sexually abused by Harvey Weinstein. To the extent that the

proposed settlement is not rejected in full, at a minimum, to comply with well-established United

States law and New York law, it should provide a reasonable opportunity for these women to opt

out so that they can have a chance at justice rather than being victimized again by a grossly

inadequate settlement forced upon them.

       In Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999) and Ross v. Bernhard, 396 U.S. 531

(1970), the Supreme Court of the United States held that plaintiffs could not be forced to accept a

settlement without an option to opt out without violating their Seventh Amendment rights. Here,

the proposed settlement explicitly prohibits anyone who was abused after June 30, 2005 from

opting out.

       Further, this is a “class” settlement without a class. The proposed settlement fails to satisfy

Rule 23’s requirements for a multitude of reasons. The “class” has not been approved, the injuries

are different, the harm is different, and many have different statutes of limitations. For instance,

Jane Doe II was raped by Harvey Weinstein when she was a child. Her case has different damages,

causes of action and statutes of limitations from someone who was yelled at or looked at the wrong

way by Harvey Weinstein. Yet, they are all attempted to be lumped together here by class

counsel. The settlement as proposed here would result in those that were allegedly negligent in

allowing the sexual abuse to happen to have their lawyers receive more money than the sexual

abuse victims! This is simply unprecedented but establishes how grossly inadequate and unfair

this settlement would be for the victims.

       Forcing these women to accept such a horrible settlement would re-victimize them all over

again. These four women who were sexually abused by Harvey Weinstein, including one who

was raped as a child, respectfully request that the Court not allow the harm that they suffered to be



                                                 2
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 8 of 26




swept under the rug. These women want, and deserve, an opportunity to chart their own course

and seek justice. The opportunity for these women to get the accountability, responsibility and

their day in Court would be taken from them if the proposed settlement is approved. The Court

must not permit these women to be deprived of their constitutional right to trial by jury. The sexual

abuse survivors of Harvey Weinstein helped launch the movement referred to as “me too,” but

forcing these women to accept an unfair settlement to which many of them do not agree would be

a horrible setback and make them, and other sexual abuse survivors in this and other cases, victims

all over again.

FACTS PERTINENT FOR THIS MOTION/OBJECTORS STATEMENT OF INTEREST

       This opposition to the proposed settlement is filed on behalf of four women who were

sexually abused by Harvey Weinstein. The history of Harvey Weinstein using his power, fame

and when that failed, physical force, to fulfill his sexual desires is well-known and established. He

was convicted earlier this year of forcing women to perform sex acts with him. Each of these

women were similarly victimized by Harvey Weinstein.

       In 1984, plaintiff Jane Doe I was groped, molested and digitally penetrated by Harvey

Weinstein after he trapped her in his hotel room and would not let her leave. (See Complaint at ¶¶

39-41). After she was able to escape, Weinstein threatened her to never tell anyone about what

happened. (See Complaint at ¶¶ 42). She is still emotionally traumatized from what

happened. (See Complaint at ¶¶ 43).

       In 1994, plaintiff Jane Doe II was raped by Harvey Weinstein when she was seventeen

years old. (See Complaint at ¶¶ 54). When he was done, Weinstein forced Jane Doe II to give him

her driver’s license and threatened her and her family with physical force if she told anyone about

what he did to her. (See Complaint at ¶¶ 58). Jane Doe II feared for her life and safety and she



                                                 3
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 9 of 26




was forced to internalize what happened to her. (See Complaint at ¶¶ 59). However, she suffers

from numerous psychiatric conditions due to the sexual abuse she suffered as a child. (See

Complaint at ¶¶ 59).

       In 2008, plaintiff Jane Doe III was raped by Harvey Weinstein at his Soho apartment. She

was twenty-six years old. (See Complaint at ¶¶ 62). Weinstein similarly threatened Jane Doe III

and she has suffered severe emotional distress ever since. (See Complaint at ¶¶ 66-67).

       In 2013, plaintiff Jane Doe IV was physically forced to perform oral copulation on Harvey

Weinstein in his hotel room. (See Complaint at ¶¶ 78-83). Jane Doe IV is finally no longer in fear

of Weinstein and is speaking out, but the sexual abuse that she has suffered has impacted her entire

life. (See Complaint at ¶¶ 84).

       On May 28, 2020, plaintiffs filed their civil lawsuit against Harvey Weinstein and other

defendants in the New York State Supreme Court, New York County case titled, Jane Doe I, et al.,

v. Harvey Weinstein, et al., Index No. 950110/2020. The defendants in that case are: Harvey

Weinstein, Robert Weinstein, Miramax Holding Corp., Miramax Film NY, LLC f/k/a Miramax

Film Corp., The Walt Disney Company, Disney Enterprises, Inc. and Doe Corp. 1-10.

       On July 10, 2020, defendants removed the case to federal court. None of these sexual

abuse survivors have had the opportunity to confront their accuser and take discovery from him or

anyone else to determine who is responsible for what happened to them.

       The civil lawsuit filed by these four women was explicitly addressed in the proposed

settlement in paragraph 103, which provided that certain of these women may be members of the

Pre-2005 Subclass and others may be members of the Post-2005 Subclass, which upon some

unknown “Preliminary Approval” would have “the rights” afforded under the Agreement at

issue. (See Proposed Agreement at p. 25). As such, since the proposed Settlement may impact



                                                 4
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 10 of 26




the rights of these women, they have standing to object at this preliminary approval stage. Indeed,

the reason that “approval” is required at the preliminary stage is because the Court has an

opportunity to consider whether the proposed settlement is fair. Here, it is clearly not, so in the

interests of judicial economy, this flawed settlement should not be pursued any longer.

                     THE PROPOSED SETTLEMENT AGREEMENT

        On June 29, 2020, a proposed Settlement Agreement and Release was entered into by

purported “settlement class action representatives”, the New York Attorney General and certain

defendants, including The Weinstein Company, LLC and The Weinstein Company Holdings,

LLC, (collectively “TWC”), as well numerous representatives of TWC, including Harvey

Weinstein.

        The recitals of the proposed agreement include that purported arms-length settlement

negotiations occurred over nearly two years and were supervised by Jed Melnick of JAMS. (See

Proposed Agreement at p. 5). The proposed Agreement confirms that it is “subject to any

necessary approvals of the District Court and the Bankruptcy Court” and “the Cases and the Sexual

Misconduct Claims will be finally and fully compromised, settled and released, and the Cases will

be dismissed with prejudice as to all Parties.” (See Proposed Agreement at p. 6).

        The class action settlement amount is $18,875,000.00, “which may be reduced by

payments or deductions as provided herein or by District Court order.”. (See Proposed Agreement

at p. 11).

        The debtor is defined as The Weinstein Company Holdings, LLC (“TWC”). The Non-

debtors include The Walt Disney Company, Miramax, LLC, Miramax Film Corporation and

Miramax Film, NY, LLC. (See Proposed Agreement at p. 15). These entities were included in

the definition of “Released Parties.” (See Proposed Agreement at p. 18). Certain carve outs were



                                                5
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 11 of 26




made for one of class counsel’s clients to continue her case against hotels in California. (See

Proposed Agreement at p. 15). Ashley Judd, Wedil David, Alexandra Canosa, Dominique Huett,

Rose McGowen and others were excluded from the subclasses. (See Proposed Agreement at p.

19).

       “Tier 1 Class Action Claim Award” would be $7,500 to $150,000 subject to unknown Pro

Rata Adjustments and “Tier 2 Class Action Claim Award” would be $7,500 up to $750,000 with

the same limitations. (See Proposed Agreement at pp. 21-22).

       “Tort Claim” is defined as any claim that includes “nonconsensual interactions,

harassment, uninvited or unwelcome conduct . . . sexual assault, rape . . . negligence . . . negligent

hiring, retention and supervision.” (See Proposed Agreement at p. 22).

       The parties to the proposed Agreement purported to stipulate to class certification “for

settlement purposes only” of the Pre-2005 settlement subclass of all women who met with Harvey

Weinstein pre-June 30, 2005. (See Proposed Agreement at p. 23).

       The parties then purportedly stipulated to “non-opt-out post-2005 Settlement

subclass.” (See Proposed Agreement at p. 23). The opt-out deadline for the pre-2005 subclass

would be requested from the Court, however, the defendants retain the right “to properly evaluate

their right to withdraw from the Settlement in accordance with Paragraph 161.” (See Proposed

Agreement at p. 24). Pre-2005 Subclass Opt-Outs can cause a defendant’s or insurer’s right to

terminate the proposed settlement presumably thereby causing the whole agreement to be set aside.

(See Proposed Agreement at p. 47).

       The proposed Agreement seeks to have “Binding Effect of Settlement Upon Class Action

Members . . . except those Pre-2005 Subclass Members who effectively exercise their right to opt

out of the Pre-2005 Settlement Subclass.” (See Proposed Agreement at p. 29; emphasis



                                                  6
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 12 of 26




added). The proposed Agreement also seeks to preclude the ability to recover from “Non-Released

Parties.” (See Proposed Agreement at p. 29).

        From the $18,875,000 paid by the insurers to the settlement fund, the administrative

expenses (including claims administration process), taxes, attorneys fees and costs of class action

counsel, service awards and amounts to claimants are to be paid. (See Proposed Agreement at p.

30). In addition, each class action claimant is solely responsible for resolving any and all Liens

other than liens of governmental payors. (See Proposed Agreement at pp. 35, 44).

        From the $18,875,000, the lawyers who engineered this proposed settlement are requesting

25% attorneys’ fees, or a total of $4,718,750, plus reimbursement for out-of-pocket expenses. (See

Proposed Agreement at p. 45).      Class Action Counsel can also request service awards to the

Settlement Class Action Representatives. (See Proposed Agreement at p. 45).

                                     LEGAL ARGUMENT

   I.      STANDARD FOR COURT APPROVAL OF A PROPOSED SETTLEMENT

        Under Federal Rule of Civil Procedure 23, a class action cannot be settled without the

approval of the District Court. See Fed.R.Civ.P. 23(e); see also D’Amato v. Deutsche Bank, 236

F.3d 78, 84 (2d Cir. 2001) The District Court must carefully scrutinize the settlement to ensure its

fairness, adequacy and reasonableness. See County of Suffolk v. Long Island Lighting, 907 F.2d

1295, 1323 (2d Cir.1990) (citing Plummer v. Chemical Bank, 668 F.2d 654, 658 (2d Cir.1982)).

The Court must further ensure that the proposed settlement is not a product of collusion. See Joel

A. v. Giuliani, 218 F.3d 132, 138 (2d Cir.2000). The District Court determines a settlement's

fairness by examining the negotiating process leading up to the settlement, i.e. the procedural

fairness, as well as the settlement's substantive terms, i.e. the substantive fairness. See Malchman

v. Davis, 706 F.2d 426, 433 (2d Cir.1983).



                                                 7
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 13 of 26




       A court reviewing a proposed settlement agreement must strictly scrutinize the negotiating

process to ensure that the settlement resulted from “arm's-length negotiations and that plaintiffs'

counsel have possessed the experience and ability, and have engaged in the discovery, necessary

to effective representation of the class's interests.” Weinberger v. Kendrick, 698 F.2d 61, 74 (2d

Cir.1982). The Second Circuit has noted that, “a court-appointed mediator's involvement in pre-

certification settlement negotiations helps to ensure that the proceedings were free of collusion and

undue pressure.” D’Amato v. Deutsche Bank, 236 F.3d at 85 (2d Cir. 2001) (citing Long Island

Lighting, 907 F.2d at 1323).

       Indeed, the proposed settlement should be scrutinized even at the preliminary approval

stage, as recently held In Re: The Roundup Litigation, “careful scrutiny must be given to class

action settlements at the preliminary approval stage. To the extent the plaintiffs and Monsanto

suggest that it would be no big deal to wait until the final approval stage before fully considering

objections to this settlement agreement, they are wrong. As explained in Cotter v. Lyft:

       [T]he idea that district courts should conduct a more lax inquiry at the preliminary
       approval stage seems wrong. Certainly nothing in the text of Rule 23 suggests
       courts should be more forgiving of flaws in a settlement agreement at the
       preliminary stage than at the final stage, or that courts should merely give
       settlement agreements a “quick look” at the outset. And lax review makes little
       practical sense, from anyone's standpoint. If the district court, by taking a quick
       look rather than a careful one, misses a serious flaw in the settlement, the parties
       and the court will waste a great deal of money and time notifying class members of
       the agreement, only to see it rejected in the end, requiring the parties to start over.
       The same is true if the district court does identify a potentially serious flaw at the
       preliminary stage but waits until final approval to conclude that it's fatal. What's
       worse, if a court waits until the final approval stage to thoroughly assess the fairness
       of the agreement, momentum could have a way of slanting the inquiry, in a manner
       that deprives the class members of the court protection that Rule 23 demands.

       This approach may also inadvertently disadvantage class members. Class members
       will receive a notice saying that the settlement has received preliminary approval
       from a federal judge. A layperson may take the court's preliminary approval to
       imply that she shouldn't really worry about whether the settlement is in her best
       interest, because surely the court, which is more familiar with the law and the facts


                                                  8
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 14 of 26




       of the case, has already taken care of that. But that is a misimpression if the judge
       has merely glanced at the settlement or decided to hold off adjudicating a potential
       problem until final approval.

       This is not to suggest that rigorous inquiry at the initial stage should convert final
       review to a mere formality. Sometimes objectors may bring a flaw to the court's
       attention at the final stage—one the court didn't catch at the initial stage. Other
       times, further factual development between the initial and final stages may cause
       the court to conclude that the agreement is unfair after all. But by scrutinizing the
       agreement carefully at the initial stage and identifying any flaws that can be
       identified, the court allows the parties to decide how to respond to those flaws
       (whether by fixing them or opting not to settle) before they waste a great deal of
       time and money in the notice and opt-out process.

193 F. Supp. 3d 1030, 1036-37 (N.D. Cal. 2016).”

       In determining the substantive fairness of a proposed settlement, there are nine factors,

commonly referred to as the Grinnell Factors, that should be considered by the Court:

       (1) the complexity, expense and likely duration of the litigation, (2) the reaction of
       the class to the settlement, (3) the stage of the proceedings and the amount of
       discovery completed, (4) the risks of establishing liability, (5) the risks of
       establishing damages, (6) the risks of maintaining the class action through the trial,
       (7) the ability of the defendants to withstand a greater judgment, (8) the range of
       reasonableness of the settlement fund in light of the best possible recovery, (9) the
       range of reasonableness of the settlement fund to a possible recovery in light of all
       the attendant risks of litigation[.]

Robertson v. National Basketball Ass'n, 556 F.2d 682, 684 n. 1 (2d Cir.1977) (quoting City of

Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir.1974)). Federal Rules of Civil Procedure,

Rule 23(e) further requires the Court ensure the following: (A) the class representatives and class

counsel have adequately represented the class; (B) the proposal was negotiated at arm's length; (C)

the relief provided for the class is adequate, taking into account: (i) the costs, risks, and delay of

trial and appeal; (ii) the effectiveness of any proposed method of distributing relief to the class,

including the method of processing class-member claims; (iii) the terms of any proposed award of

attorney's fees, including timing of payment; and (iv) any agreement required to be identified under

Rule 23(e)(3); and (D) the proposal treats class members equitably relative to each other. Here, the


                                                  9
         Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 15 of 26




proposed settlement should be rejected by the Court because it is wholly unfair and would result

in grossly inadequate compensation to the class members.

   II.      THE PROPOSED SETTLEMENT SHOULD NOT BE APPROVED BECAUSE
            IT IS GROSSLY UNFAIR, UNREASONABLE AND INADEQUATE TO THE
            SEXUAL ABUSE VICTIMS OF HARVEY WEINSTEIN

         The proposed settlement should not be approved by this Court because it is completely and

wholly unfair to the sexual abuse victims of Harvey Weinstein, including these four women. If

the proposed settlement is approved, these sexual abuse survivors would lose their rights to

confront their abuser and those responsible through discovery and loss of their constitutional rights

to trial by jury. It is very important for the emotional, psychological and spiritual healing of sexual

abuse survivors to be able to chart their own course and pursue justice as they deem

appropriate. That right would be taken from these women here without any say in the

process. This alone is grounds for not approving the proposed settlement.

         In addition, the compensation proposed for these sexual abuse victims does not come close

to be being adequate and the process for awarding compensation is cloaked in secrecy. The Special

Master has complete discretion over the settlement allocation. There is simply not enough

information to know if the allocation will be fair, but by looking at the numbers, it is clear that the

proposed settlement cannot provide adequate compensation. Worse, the Special Master’s

decisions are not appealable. Under the proposed settlement agreement, each class action claimant

will have the right to request that the Special Master reconsider the determination of that class

action claimant’s claim award, but the Special Master’s ultimate determination of a class action

claimant’s claim award will be final and cannot be appealed. See Proposed Settlement at p. 42.

While pursuant to Fed. R. Civ. P. 53(f)(3) the parties may agree that the factual determinations of

the Special Master will be final and binding, pursuant to Fed. R. Civ. P. 53(f)(4), claimants are



                                                  10
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 16 of 26




supposed to have the right for the court to review de novo any objection to the Special Master’s

conclusions of law. That is another right taken from these women.

        Moreover, it is unknown how the Special Master will assign points, as there are eighty

points assigned for the type of abuse and twenty points for the harm caused, but that does not

provide any of the required specificity as to how the points will be assigned. The University of

Southern California Proposed Settlement was rejected because how the points were to be assigned

was not specified and the Special Master’s decision was not appealable. See Chi v. Univ. of S.

California, No. 2:18 Civ. 04258, 2019 WL 3064457 (C.D. Cal. Apr. 18, 2019). The same result

should follow here.

       Likewise, In Re Roundup Litigation, the Court held that it was inclined to deny the

preliminary settlement because it was “skeptical of the propriety and proposed fairness of the

settlement,” including that:

       Even if it were lawful to delegate this function to the panel, it’s unclear how the
       delegation proposed here would benefit a class of Roundup users who either have
       cancer but have not yet sued Monsanto or have not yet developed cancer. Thus far,
       judges have been allowing these cases to go to juries, and juries have been reaching
       verdicts in favor of the plaintiffs, awarding significant compensatory and punitive
       damages. Why would a potential class member want to replace a jury trial and the
       right to seek punitive damages with the process contemplated by the settlement
       agreement?

       Given the diffuse, contingent, and indeterminate nature of the proposed class, it
       seems unlikely that most class members would have an opportunity to consider in
       a meaningful way (if at all) whether it is in their best interest to join the class.
       There’s nothing wrong with certifying a class of people who are candidates to suffer
       harm in the future when the class is narrow and readily identifiable—for example,
       NFL players who have not yet developed CTE. In a case like that, it’s relatively
       easy to ensure that the class members are notified and given meaningful chance to
       consider their options before deciding whether to opt out of the settlement. A class
       that includes all Roundup users who will get cancer in the future is very different.
       For example, the idea that a migrant farmworker or someone who is employed part
       time by a small gardening business would receive proper notification (much less
       the opportunity to consider their options in a meaningful way) is dubious.



                                               11
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 17 of 26




       The observations by the Court in Roundup are more applicable to this case. The

indeterminate class members that disfavored settlement approval in Roundup is more of an issue

here because there is not even a class and it is extraordinarily unlikely that there will be a class in

this case. (See infra Point IV). In addition, the inquiry posed by the Roundup Court: “Why would

a potential class member want to replace a jury trial and the right to seek punitive damages with

the process contemplated by the settlement agreement?” is even more applicable here. The case

law establishes that the appellate and settlement value of women sexually abused and raped is

multiple millions of dollars each, or more. See Gloria G v. Mount Vernon, Westchester Cty. Index

No. 70026/2012 ($28 million verdict for fourteen year-old raped and assaulted one time); see also

Thompson v. Steuben Realty Corp., 820 N.Y.S.2d 285 (2nd Dept. 2006) ($4.5 million [$5.7 million

in today's dollars] for an adult tenant against property owner resulting from a single sexual assault);

Bernstein v. 655 Realty Co., Goodman Mgmt. Co., 1985 WL 351193 (N.Y. Sup.) ($4 million award

in 1985 for one-time rape of a woman by an intruder inside of her apartment); McCormack v.

Cambria Home Remodeling Corporation, 1985 WL 352653 (N.Y. Sup.) ($4 million award for a

30-year-old female who endured emotional distress after she was raped by an intruder in her

home); Garzilli v. Howard Johnson’s Motor Lodges, Inc., 419 F.Supp. 1210 (E.D.N.Y. 1976) ($2.5

million verdict in 1976 resulting from a one-time sexual assault of a female tenant by an intruder

in her hotel room that resulted in her suffering from PTSD and other psychological injuries);

Cabrera v. New York Apple Tours, Inc. (N.Y. County, Index No. 109513/1998) ($2.5 million

verdict in 2003 resulting from a one-time sexual assault of a woman by her supervisor at the office

of the company were they worked that resulted in psychological injuries); Plaintiff Restaurant

Bartender and Alleged Sexual Abuse Victim v. Defendant Owner of Restaurant, 2015 NY Jury

Verdicts Review LEXIS 151 ($2.5 million verdict in 2015 resulting from a female employee being



                                                  12
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 18 of 26




sexually assaulted twice by her supervisor, including once in the back office of the restaurant where

they both worked when he cornered her, turned her around and masturbated while he fondled her

breasts until he orgasmed); Splawn v. Lextaj Corp., 197 A.D.2d 479 (1st Dept. 1993) ($2 million

verdict in 1993 resulting from a one-time sexual assault of a female tenant by an intruder in her

hotel room).

       Here, it is claimed that plaintiffs will receive between $7,500 and $750,000, which still

would be inadequate for some of these women, if true, but the numbers just do not add up to what

the agreement indicates.     From the $18,875,000, the lawyers who engineered this proposed

settlement are requesting 25% attorneys’ fees, or a total of $4,718,750, plus reimbursement for

out-of-pocket expenses. (See Proposed Agreement at p. 45). Class Action Counsel can also request

service awards to the Settlement Class Action Representatives. (See Proposed Agreement at p.

45). The concern is further exacerbated by costs which could further deplete the fund by another

one to two million dollars or more. That would leave approximately twelve million dollars when

class counsel explicitly represented that there may be “a thousand” victims in the class. See

Hannah Thomas-Peter, Harvey Weinstein 'could have targeted nearly 1,000 women', lawyer says,

Sky News (Nov. 2, 2018, 11:30 PM), https://news.sky.com/story/harvey-weinstein-could-have-

targeted-nearly-1-000-women-lawyer-says-11543053. If there are a thousand victims, the average

for each sexual abuse survivor would be about $12,000, which is grossly and wholly inadequate

for the lifelong harm suffered by these women. This amount would be further eroded if any of

these women had non-governmental liens, which according to the proposed agreement, each

woman would be on her own to resolve. Some of these women may end up with nothing, not one

cent, for what they have endured.




                                                 13
          Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 19 of 26




          Even worse, the lawyers of those alleged to be responsible for allowing the abuse to occur

would receive $12,216,000 or potentially more than all of the claimants combined. This is simply

unprecedented and clearly establishes that the Proposed Settlement is unfair and should not be

approved. Not only is Harvey Weinstein and others responsible for the abuse receiving a release

and not paying any money for it, their legal fees also are being covered and its more than the

victims are receiving.

          In sum, this settlement cannot be approved. It would force sexual abuse victims to accept

a grossly inadequate settlement while losing their constitutional rights to pursue justice and to trial

by jury against the individual that sexually abused them and those responsible for same.

   III.      THE PROPOSED SETTLEMENT SHOULD NOT BE APPROVED BECAUSE
             IT VIOLATES THE LAW OF THE SUPREME COURT AND NEW YORK
             LAW

          The Proposed Settlement Agreement violates United States law and New York law by

affirmatively prohibiting post-June 30, 2005 victims from opting out of the settlement agreement.

See Proposed Agreement at p. 23. In addition, even for the pre-June 30, 2005 sexual abuse victims

of Harvey Weinstein, it appears that the agreement would cause those who opt out to be placed

behind $250 million worth of other creditors, instead of having any priority. In Ortiz v. Fibreboard

Corp., 527 U.S. 815 (1999) and Ross v. Bernhard, 396 U.S. 531 (1970), the Supreme Court of the

United States held that plaintiffs could not be forced to accept a settlement without an option to

opt out without violating their Seventh Amendment rights. The Bernhard Court first noted that,

“class action plaintiffs may obtain a jury trial on any legal issues they present.” See Ross v.

Bernhard, 396 U.S. at 541. Twenty-nine years later, the Supreme Court held in Ortiz that, “the

certification of a mandatory class followed by settlement of its action for money damages

obviously implicates the Seventh Amendment jury trial rights of absent class members… a



                                                  14
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 20 of 26




mandatory settlement-only class action with legal issues and future claimants compromises their

Seventh Amendment rights without their consent.” See Ortiz v. Fibreboard Corp., 527 U.S. at 845-

46. Because the proposed settlement deprives sexual abuse victims of the rights to trial by jury, it

should not be approved.

        Worse, if a Post-2005 claimant opts out of the Settlement and wants to pursue a lawsuit

individually, the only person not released from liability is Harvey Weinstein himself. The director

defendants, Weinstein Company, and insurance companies are all released and immune from legal

action. This is an incredibly wide-ranging release to all debtors, when the proposed settlement is

not saving any jobs or the other considerations that typically favor Chapter 11 relief. There is no

greater good here that warrants such an action. The constitutional rights of the victims will be

unlawfully taken from them if such a settlement is approved. As stated by the Supreme Court in

Ortiz v. Fibreboard Corp., 527 U.S. 815, 845–46 (1999):

       First, the certification of a mandatory class followed by settlement of its action for
       money damages obviously implicates the Seventh Amendment jury trial rights of
       absent class members. We noted in Ross v. Bernhard, 396 U.S. 531, 90 S.Ct. 733,
       24 L.Ed.2d 729 (1970), that since the merger of law and equity in 1938, it has
       become settled among the lower courts that ‘class action plaintiffs may obtain a
       jury trial on any legal issues they present.’ Id., at 541, 90 S.Ct. 733. By its nature,
       however, a mandatory settlement-only class action with legal issues and future
       claimants compromises their Seventh Amendment rights without their consent.

       The Supreme Court has addressed due process concerns in regard to “no opt out”

provisions in class action settlement agreements in other contexts as well. As held by the Court in

Phillips Petroleum Co. v. Shutts, 472 U.S. 797 (1985), due process requires opt-out rights in

actions “wholly or predominately” for monetary damages. The Court stated unequivocally that, “if

the forum State wishes to bind an absent plaintiff concerning a claim for money damages or similar

relief at law, it must provide minimal procedural due process protection.” See Phillips Petroleum

Co., 472 U.S. at 811. In order to assure that such due process is afforded, “the plaintiff must receive


                                                  15
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 21 of 26




notice plus an opportunity to be heard and participate in the litigation, whether in person or through

counsel… due process requires at a minimum that an absent plaintiff be provided with an

opportunity to remove himself from the class by executing and returning an “opt out” or “request

for exclusion” form to the court.” Id. at 812. (emphasis added); see also Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 363 (2011) (“In the context of a class action predominantly for money

damages… that absence of notice and opt out violates due process.”); see Hecht v. United

Collection Bureau, Inc., 691 F.3d 218, 222 (2d Cir. 2012) (right to opt out under Rule 23 now

applies not only when a class action is predominantly for money damages, but also when a claim

for money damages is more than ‘incidental’”).

       The New York Court of Appeals similarly held in 2016 that Plaintiffs retain the right to

opt out of class actions. In Jiannaras v. Alfant, the Court held, “opt-out rights ensure that class

members will have the option of pursuing individual actions for redress.” See Jiannaras v. Alfant,

27 N.Y.3d 349, 352 (N.Y. Ct. App. 2016). Jiannaras followed the Court’s previous holding in

Colt Industries Shareholder Litigation v. Colt Industries Inc., in which the Court of Appeals held

that the lower court erred “by seeking to bind [class members] with no ties to New York State to

a settlement that purported to extinguish [their] rights to bring an action in damages in another

jurisdiction.” See Industries Shareholder Litigation v. Colt Industries Inc., 77 N.Y.2d 185, 197

(N.Y. Ct. App.1991). The Court noted that once “the parties presented the court with a settlement

that ... required the class members to give up all claims in damages, the nature of the adjudication

changed dramatically.” Id. at 199. The current proposed settlement violates the claimants’ due

process rights as the class members will not have the option of pursuing individual claims of

redress. This mandatory settlement-only class action compromises their Seventh Amendment

rights without their consent. Sexual abuse survivors will lose their right to confront their abuser



                                                 16
         Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 22 of 26




and those responsible. The agreement is not fair, reasonable nor adequate as is required for the

settlement to be approved, and it violates federal law and New York law.

   IV.      THE PROPOSED SETTLEMENT ALSO SHOULD NOT BE APPROVED
            BECAUSE IT IS PREMATURE AND REQUIRES DISCOVERY TO
            DETERMINE ITS ADEQUACY

         While from the information available at this time, it is clear that the proposed settlement is

not fair and should not be approved for various reasons noted above, at minimum, the settlement

should not be approved so discovery can proceed. Indeed, discovery is a necessary prerequisite to

determining whether class certification is even appropriate. See Chateau de Ville Prod., Inc. v.

Tams–Witmark Music Library, Inc., 586 F.2d 962, 966–67 (2d Cir.1978) (remanding after the

District Court granted class certification, finding that the court had not permitted adequate

discovery on the class certification issues). In reviewing a proposed settlement, a district court

must consider the reaction of the class to the settlement, and the stage of the proceedings and the

amount of discovery completed. See D’Amato v. Deutsche Bank, 236 F.3d 78, 86 (2d Cir. 2001).

In the present case, these two factors are intertwined. There are many objectors to the proposed

settlement, due in part to the fact that discovery has not been conducted for any reasonable person

to determine whether this is indeed a fair settlement. Forcing upward of a thousand class members

to comply with a settlement they have very little information about is contrary to both fairness and

justice. The class does not know the policies, policy limits, how much they are paying on the

policy, the settlement master’s claims, and the service awards (with no cap). Moreover, there is no

information on Harvey Weinstein or the directors’ assets and the directors do not appear to be

paying into the settlement. If the proposed settlement is approved, plaintiffs will be constrained by

a settlement they did not agree to and know little about.




                                                  17
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 23 of 26




       Under the proposed settlement agreement, $5,400,000 will be taken from the settlement

amount and distributed by the Global Escrow Agent to accounts specified by each individual

plaintiff to satisfy the individual plaintiffs’ sexual misconduct claims. See Proposed Settlement at

p. 19. There is no explanation for how this money will be distributed. Moreover, we cannot identify

some of the individuals or what their claims are! For the United Kingdom and Canada cases for

example, we know absolutely nothing, not even the victims’ names!

       Discovery also is needed to determine whether this is even a “class” that can settle. The

class has not been approved and is strenuously opposed by defendants. It would also be opposed

by perhaps all plaintiffs other than class counsel. Indeed, this settlement does not appear to have

anywhere close to the ninety percent approval from any “class.” The class is wrought with issues

as a woman who was raped is grouped in a settlement with someone who thought Harvey

Weinstein yelled at or looked at the wrong way.

       Indeed, F.R.C.P. R. 23, provides that plaintiffs seeking to certify a class must plead and

prove: an adequate class definition, ascertainability, numerosity, commonality, typicality, and

adequacy. Fed. R. Civ. Pro. 23(a). The Plaintiffs are required to further plead and prove that at

least one of the requirements in Rule 23(b) is satisfied, namely: (1) that separate adjudications will

create a risk of inconsistent decisions or decisions that are dispositive of other class members’

claims, (2) that injunctive or declaratory relief is appropriate with respect to the class as a whole,

or (3) that common questions predominate and a class action is superior to individual actions. Fed.

R. Civ. Pro. 23(b). The proposed settlement fails to satisfy either Rule 23(a) or Rule 23(b)’s

requirements. See Denney v. Deutsche Bank AG, 443 F.3d 253 (2d Cir. 2006). Serious issues are

raised here as to whether the requirements of commonality, typicality, and adequacy of

representation are met. We maintain that they most certainly and unequivocally are not.



                                                 18
        Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 24 of 26




        Under the Wal-Mart Standard, proof of commonality further requires that the plaintiff

demonstrate that the class members have suffered the same injury, not merely that they have all

suffered a violation of the same provision of law. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338 (2011). In the present case, commonality is simply not met, as there is too much diversity

within the group of Plaintiffs to even allow for a question of law or fact common to the class as a

whole. All Plaintiffs did not suffer the same injury. The alleged conduct Weinstein’s victims

suffered from range from hostile work environment, sexual harassment, and defamation, to the

rape of minors. See Proposed Settlement p. 25. As such, commonality is not met, and it therefore

follows that neither is typicality. Typicality requires that the claims of the class representatives be

typical of those of the class, and it is satisfied when each class member’s claim arises from the

same course of events and each class member makes similar legal arguments to prove the

defendants’ liability. See Marisol A. v. Giuliani, 126 F.3d 372, 376 (2d Cir.1997) (per curiam).

        Rule 23(a) further requires that, “representative parties ... fairly and adequately protect the

interests of the class.” Such a mandate is critical to the fair resolution of a class action, as class

actions are an exception to the general rule that “one is not bound by a judgment” in a suit in which

he or she is not a named party. See Irvin v. Harris, 944 F.3d 63, 70 (2d Cir. 2019) (quoting

Hansberry v. Lee, 311 U.S. 32, 40 (1940)). “In order to justify a departure from that rule, a class

representative must be part of the class and possess the same interest and suffer the same injury as

the class members.” See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348-49 (2011). Adequacy

of representation entails inquiry as to whether (1) plaintiff’s interests are antagonistic to the interest

of other members of the class; and (2) plaintiff’s attorneys are qualified, experienced, and able to

conduct the litigation. See Baffa v. Donaldson, 222 F.3d 52, 60 (2d Cir. 2000). In the present case,

there is no record evidence that the named plaintiffs adequately represent the unnamed plaintiffs



                                                   19
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 25 of 26




nor is it possible given the broad range of those in this claimed class. See Nat’l Super Spuds, Inc.

v. N.Y. Mercantile Exch., 660 F.2d 9, 17 (2d Cir. 1981) (quoting Bailey v. Patterson, 369 U.S. 31,

32-33 (1962)). In fact, from the other submissions before the Court, there appears to be a great

deal of dispute concerning this issue.

       “Before certification is proper for any purpose—settlement, litigation, or otherwise—a

court must ensure that the requirements of Rule 23(a) and (b) have been met. These requirements

should not be watered down by virtue of the fact that the settlement is fair or equitable.” See

Denney v. Deutsche Bank AG, 443 F.3d 253 (2d Cir. 2006); Amchem Products, Inc. v. Windsor,

521 U.S. 591, 592 (1997). The proposed settlement in the present case is neither fair nor equitable,

and for the proposed settlement to be approved would entail a watering down of the requirements

of Rule 23(a) and 23(b). The proposed settlement would surely not surpass the “rigorous analysis,”

that a court must apply in evaluating whether Rule 23's requirements are met. See Comcast Corp.

v. Behrend, 133 S.Ct. 1426, 1432-33 (2013). It has already been held repeatedly that sexual

harassment victims cannot be part of a class. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. at 359-

60 (agreeing that class certification was improper as the members of the proposed class, “held a

multitude of jobs, at different levels of Wal–Mart's hierarchy, for variable lengths of time, in 3,400

stores, sprinkled across 50 states, with a kaleidoscope of supervisors (male and female), subject to

a variety of regional policies that all differed ... They have little in common but their sex and this

lawsuit.”). (emphasis added) (internal citations omitted). Sexual abuse victims have likewise been

denied class certification. See e.g. Ituah, et al., v. Austin State Hospital, et al., No. A-18-CV-11-

RP, 2020 WL 354949 (W.D. Tex. Jan. 3, 2020) (federal magistrate judge recommending the denial

of class certification of an action brought by patients after a female patient at a state psychiatric

hospital was purportedly raped by a male patient, alleging that the hospital failed to make



                                                 20
       Case 1:17-cv-09554-AKH Document 351 Filed 07/13/20 Page 26 of 26




reasonable accommodations to protect them from sexual assault); see also Doe v. City of Harvey,

No. 12 CV 1094, 2014 WL 4724381 (E.D. Ill. Sept. 22, 2014) (denying class certification to a

group of sexual assault victims who reported their assaults to the City of Harvey and its Police

Department). There is not an articulated reason provided to depart from this well-established case

law. There is absolutely no basis whatsoever to believe that a class would be approved here, and

it would be improper to hold that there is a class merely for the purposes of this grossly inadequate

settlement.

                                         CONCLUSION

       For the foregoing reasons, on behalf of plaintiffs Jane Doe I, Jane Doe II, Jane Doe III and

Jane Doe IV, we respectfully request that the Court deny preliminary approval of the proposed

settlement and settlement agreement in full.

Dated: July 13, 2020
       New York, New York

                                                      MERSON LAW, PLLC



                                      By:      _________________________________
                                                     Jordan K. Merson (JM-7939)
                                                     950 Third Avenue, 18th Floor
                                                     New York, New York 10022
                                                     Telephone: (212) 603-9100
                                                     jmerson@mersonlaw.com

                                                      Attorneys for the Objectors Jane Doe I,
                                                      Jane Doe II, Jane Doe III and Jane Doe IV




                                                 21
